Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about May 18, 1999, which, in an action to enforce an award for rent overcharge made by the Division of Housing and Community, Renewal (DHCR), inter alia, granted the motion of defendant Barry Zonan for summary judgment dismissing the complaint as against him, and denied plaintiff pre-judgment interest prior to December 4, 1996, unanimously affirmed, without costs.
The IAS Court properly granted defendant Barry Zonan’s request for summary relief since the documentary evidence, including leases and a Certificate of Dissolution, demonstrated that he was not the owner of the premises in which plaintiff resided, and which was the subject of the rent overcharge proceeding brought by plaintiff. Respecting the IAS Court’s *442award of interest, since DHCR allowed defendant 241 East 58 Corp. 60 days to refund overcharged rent to plaintiff, and made no provision for interest on the refund, the court exercised its discretion appropriately in directing that prejudgment interest in this enforcement action would not begin to accrue until the 61st day following the DHCR award. Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.